The following opinion was filed December 7, 1909:
Maeshall, J.
We cannot perceive any escape from the conclusion of law upon which the judgment is grounded. The act of 1882 [Laws of 1882, ch. 261] is so plain as not to be open to construction. Here is the language:
“Any person . . . that shall hereafter furnish supplies or materials for the use of the contractor or contractors or of his or their assigns, in the performance of any contract made with the board of public works of the city of Milwaukee, in the name of said city, or that shall do any labor for such contractor or contractors or for his or their assigns in the performance of any such contracts, shall have a lien,” etc., upon any certificates of such board and upon any city orders of said city to be issued and delivered to such contractor or contractors or his or their assigns under such contract.
Thus it will be seen that, as a condition precedent to there being a lien, there must be an indebtedness of the city and certificates of the board of public works or orders issuable to the creditor. The agreement between the principal contractor and Schneider did not contemplate that. The latter was com-*635patent to look to tbe former,' only, for pay. Certificates of indebtedness or city orders were issuable, only, to tbe debtors of Schneider. That tbe law bas no'application, to sucb a case= ás this, is too plain for reasonable controversy
By the Court. — Judgment affirmed.
A motion for a rebearing was denied February 22, 1910.